DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-6, 8-16, 18-20
Claims amended: 1, 10, 13
Claims cancelled: 7, 17, 21
New claims: n/a
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 13 have been fully considered and are persuasive.  
However, upon further consideration, a new ground(s) of rejection is made in view of Coffman, Kuper, and Kaplan.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-9, 11-13, 16, 18-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20180310044) to (Wittke) in view of (US pub: 20170026686) to (Glazier) in view of (US PGPUB: 20200201495) to (Coffman).
Regarding claims 1, 13, A method for providing aggregated media content selection and broadcasting, the method comprising receiving a plurality of service providers associated with a user, receiving media content and associated content metadata associated with plurality of service providers, based at least on the media content and associated content metadata, a user interface for display on a client device, wherein the user navigates and selects from at least an aggregated subset of media content, aggregated subset comprises media content aggregated across plurality of service providers. (Wittke, Fig. 1A-1D, 2-3, P. 32-40, 42, 48-49, 53, 59, 65-67, Wittke disclose displaying contents from streaming service providers (Netflix, amazon, etc.) as part of the EPG display amongst other available EPG programming such as network broadcast, and VOD contents, upon the user selecting one of the available content items which reads on (receiving, via the client device, a media content selection… initiating playback of the selected media content). Wittke teach displaying on viewer screen potential/suggested/available contents from at least two different content providers, as shown (Fig. 1A-1D, 2-3,) given the broadest reasonable interpretation that reads on (receiving media content and associated content metadata associated with plurality of service providers). Wittke teach viewer selecting from amongst available EPG programming such as network broadcast, and VOD contents from multiple service provider(s), as shown (Fig. 1A-1D, 2-3,) which reads on (an aggregated subset of media content, the aggregated subset comprises media content aggregated across plurality of service providers))
Wittke further disclose a non-transitory computer-readable medium containing instruction for providing aggregated media content selection and broadcasting, the method comprising instructions for… (Wittke, P. 61-62, 75, 77-78, 80-81)
Wittke fails to specifically teach determining a list of one or more devices available for broadcasting of media content; receiving, via client device, a selection of a broadcasting device from the list of broadcasting devices; and initiating playback of the selected media content on broadcasting device.
Glazier teach determining a first list of one or more devices available for broadcasting of media content; receiving, via client device, a selection of a broadcasting device from the list of broadcasting devices; and initiating playback of the selected media content on broadcasting device. (Glazier, Fig. 2-4, P. 53, 58-62, 65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke by determining a first list of one or more devices available for broadcasting of media content; receiving, via client device, a selection of a broadcasting device from the list of broadcasting devices; and initiating playback of the selected media content on broadcasting device as taught by Glazier in order to provide a mechanism that allow users to select and control how and where they can select video/audio (streaming media).
Wittke in view of Glazier fails to specifically teach periodically and concurrently to user navigating within user interface.
Coffman teach periodically and concurrently to user navigating within user interface. (Fig. 6H-6J, P. 357-359, while user is navigating through the UI, the real-time status of different devices within household and what content they are currently broadcasting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke in view of Glazier by periodically and concurrently to user navigating within user interface as taught by Coffman in order to provide convenience for all the connected devices within a home.

Regarding claim 4, Wittke in view of Glazier in view of Coffman teach the method, the subset of the media content, the user interface.
Wittke further teach subset of the media content does not include one or more user selections of media content to be removed from the user interface. (Wittke, Fig. 1A-1D, 2-3, P. 32-40, 42, 48-49, Wittke does not teach allowing user(s) to remove any of the available contents on the EPG display within those figures and disclosure cited).

Regarding claim 5, Wittke in view of Glazier in view of Coffman teach the method, the subset of the media content, the user.
Wittke further teach subset of the media content is determined based on one or more media content filters by user. (Wittke, P. 59, 63, 70-71, Wittke teach using user customized user profile and preference information for determining what content to display on the EPG amongst other preferred display items).

Regarding claims 6, 16, Wittke in view of Glazier in view of Coffman teach the method, the subset of the media content, the user.
Wittke further teach one or more recommendations of media content based on previously received media content selections associated with the user. (Wittke, P. 8, 44-45, 57-58, 59, 63, 70-71, Wittke teach recommending certain content on the EPG based on viewing history, profile information, etc.).

Regarding claims 8, 18, Wittke in view of Glazier in view of Coffman teach the method, receiving the service providers.
Wittke further teach receiving a set of one or more service providers selected by a user. (Wittke, P. 11, 44, 48, Wittke teach using user profile and login information to determine the streaming service content the user can receive on the EPG).

Regarding claims 9, 19, Wittke in view of Glazier in view of Coffman teach the method, determining the list of one or more devices available for broadcasting of media content.
Glazier further teach determining a list of connected broadcasting devices; and
determining, from the list of connected broadcasting devices, a subset of broadcasting
devices configured for playing the media content via an installed media content application. (Glazier, Fig. 2-4, P. 53, 58-62, 65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke by determining a list of connected broadcasting devices; and determining, from the list of connected broadcasting devices, a subset of broadcasting devices configured for playing the media content via an installed media content application as taught by Glazier in order to provide a mechanism that allow users to select and control how and where they can select video/audio (streaming media).

Regarding claims 11, 12, Wittke in view of Glazier in view of Coffman teach the method, the associated content metadata, one or more media servers associated with the respective service provider for the media content.
Wittke further teach sending, to broadcasting device, associated content metadata for the media content selection which uniquely identifies the selected media content. 
Unique content identification data is used for identification and playback of the media content from one or more media servers associated with the respective service provider for the media content. (Wittke, Fig. 1A-1D, 2-3, P. 32-40, 42, 44, 48-49, 56, 65, Wittke teach metadata corresponding to media assets, used for identifying the specific content for playback, and for streaming content the corresponding servers that provide the streaming service is associated and contacted).

Claims 2-3, 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20180310044) to (Wittke) in view of (US pub: 20170026686) to (Glazier) in view of (US PGPUB: 20200201495) to (Coffman) in view of (US pub: 20170357389) to (Fleizach).
Regarding claims 2, 14, Wittke in view of Glazier in view of Coffman teach upon initiating playback of the selected media content on the broadcasting device, displaying, within the user interface for the user.
Fleizach teach an interactive virtual remote with at least media content playback controls. (Fleizach, Fig. 5AW, 5AY, P. 8-9, 183, 192, 194, 196-197, 199)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke in view of Glazier in view of Coffman by an interactive virtual remote with at least media content playback controls as taught by Fleizach in order to provide an accessibility mode that’s alternative to both types of input devices of remote control.

Regarding claims 3, 15, Wittke in view of Glazier in view of Coffman in view of Fleizach teach the interactive virtual remote, the subset of the media content concurrently to playback of the media content on the broadcasting device.
Fleizach further teach one or more components for navigating and selecting from the subset of the media content. (Fleizach, Fig. 5AW, 5AY, P. 8-9, 183, 192, 194, 196-197, 199)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke in view of Glazier in view of Coffman in view of Fleizach by one or more components for navigating and selecting from the subset of the media content as taught by Fleizach in order to provide an accessibility mode that’s alternative to both types of input devices of remote control.

Claims 10, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20180310044) to (Wittke) in view of (US pub: 20170026686) to (Glazier) in view of (US PGPUB: 20200201495) to (Coffman) in view of (US PGPUB: 20160156992) to (Kuper) 
in view of (US PGPUB: 20100262911) to (Kaplan) 
Regarding claims 10, 20, Wittke in view of Glazier in view of Coffman teach determining, from the list of connected broadcasting devices, playing the media content via an installed media content application, .
Wittke in view of Glazier in view of Coffman fail to specifically teach determining, from list of connected broadcasting devices, a subset of devices which are not configured for playing media content via an installed media content application, verifying, for each of broadcasting devices in subset, that the media content application can be installed on broadcasting device.
Kuper teach determining, from list of connected broadcasting devices, a subset of devices which are not configured for playing media content via an installed media content application, verifying, for each of broadcasting devices in subset, that the media content application can be installed on broadcasting device. (Fig. 5, P. 87-89 computing device 510 and playback system determine which software application is missing from each other and can be downloaded)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke in view of Glazier in view of Coffman by determining, from list of connected broadcasting devices, a subset of devices which are not configured for playing media content via an installed media content application, verifying, for each of broadcasting devices in subset, that the media content application can be installed on broadcasting device as taught by Kuper in order to develop consumer-accessible technologies to further enhance the listening experience.
Wittke in view of Glazier in view of Coffman in view of Kuper fail to specifically teach  automatically installing media content application on each broadcasting device.
Kaplan teach automatically installing media content application on each broadcasting device. (Fig. 8, P. 87)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittke in view of Glazier in view of Coffman in view of Kuper by automatically installing media content application on each broadcasting device as taught by Kaplan in order to  improved methods and systems for capturing snapshots from video footage.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421